Citation Nr: 1715752	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-06 143	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by numbness of the toes.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is in the Veteran's file.   In September 2015 the Board remanded this case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2015 remand, the Board ordered a new VA examination and medical opinion be obtained, instructing the examiner to opine as to the etiology of any current disability manifest by numbness of the digits of both feet, provide a complete rationale for all opinions expressed, and "comment on evidence of post-service diagnoses of pressure paresthesia, and objective evidence of numbness of the toes of both feet, as well as the Veteran's history of symptoms since his active duty."  

In a January 2016 VA examination, the examiner again opined that there was insufficient clinical evidence to support the diagnosis of numbness in the toes.  The examiner noted that the Veteran's service treatment records and private treatment records from August 1968 indicate complaints of numbness in the toes and a diagnosis of pressure paresthesia, and that the Veteran did not complain of numbness in the toes at the time of the exam.  

However, the examiner does not appear to consider whether the Veteran had a disability manifest by numbness of the toes at any time during the pendency of the claim nor does the examiner provide any further explanation as to why the evidence of record is insufficient to support a diagnosis of numbness in the toes.  In fact, the examiner failed to comment on the evidence of post-service diagnoses of pressure paresthesia or the Veteran's history of symptoms since his active duty, as requested by the Board previously.  

Accordingly, the Board finds the January 2016 examiner's opinion to be inadequate and a remand is necessary in order to obtain a VA examination by a different VA examiner in order to assure compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of any disability manifested by numbness of the digits of both feet (even if such disability is currently resolved), to include diagnosed pressure paresthesia.  The entire claims file must be reviewed by the examiner.  

Based on a review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifest by numbness of the digits of both feet (to include pressure paresthesia) is related to his active service or any incident therein.

The VA examiner must comment on evidence of post-service diagnoses of pressure paresthesia, and objective evidence of numbness of the toes of both feet, as well as the Veteran's history of symptoms since his active duty.

The examination report must include a complete rationale for all opinions expressed.  

2.  The AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




